Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Indication of Allowable Subject Matter
Claim 40 is allowable.  Claim 40 requires inter alia mixing or circulating the diluted liquid resulting from the addition of an aqueous liquid to an invert emulsion such that the invert emulsion is inverted to an emulsion having a continuous aqueous phase and a non-continuous oil phase.  While it is clear from Clark that the invert emulsion is broken thereby forming an oil phase and an aqueous brine phase which are subsequently separated, and equally clear that the art suggests furthering or assuring that the emulsion be broken by the addition of large volumes of water (Frederick, Harrington, and/or Soane) in addition to the steps taken by Clark, i.e., addition of demulsifier/surfactants and shearing, it is not clear from the references that inversion of the invert emulsion takes place, i.e., an emulsion comprising a continuous aqueous phase having also a non-continuous oil phase.

/
/
/
/
/
/
Art Rejections 
Claims 1 – 2, 5 - 9,1 162-18,193 - 20, 21,4 22-24, 28-29, 34 – 35, 37,5 38,6 49, 50, 56 are rejected under 35 U.S.C. § 103 over Clark (interpreted in light of, but not modified by, Kang), any one of Frederick, Harrington, and Soane ‘620, substantially as applied to claim 1 under §103 above, further in view of USP 10808183 to Schabron (interpreted in view of, but not modified by, Hirasaki and USP 5614100 to Gallup), alone or further in view of USP 8653148 to Cha.
Clark describes an invert emulsion comprising brine added to a well bore.  Clark describes recovering the used invert emulsion drilling fluid, i.e., a drilling fluid which comprises a continuous oil phase and a discontinuous aqueous brine phase, from the well bore.  Insofar as the recovered drilling fluid is used and is recovered from a well bore, it also contains undesired solid matter.  Clark’s purpose in rehabilitating the recovered used invert emulsion is to remove the undesired solid matter from the invert emulsion so that the recovered oil phase and recovered aqueous brine phase may be reformulated together into an invert emulsion suitable for re-injection into the well bore for re-use.  

	As noted above, Clark accomplishes breaking the emulsion using a chemical approach, i.e., the addition of demulsifiers and surfactants, followed by mixing.  The art appreciates, however, that emulsion breaking, aka, destabilization, can be accomplished in other ways, such as the addition of large volumes of water.
For example, USP 8640774 to Frederick (col 3 lines 58 – col 4 line 3) teaches that a water-in-oil emulsion, i.e., an invert emulsion, having an oil-to-water ratio from 1:8 to 10:1, i.e., per Clark’s nomenclature an OWR up to 90/10, can “become unstable and prone to separate,” i.e., broken or destabilized and permitting subsequent separation of the oil and aqueous phases, when the oil-to-water ratio is too “water heavy.”  One of skill would have recognized that one could make an oil-in-water emulsion, i.e., an invert emulsion, “water heavy” and prone to phase separation by adding water to the invert emulsion. 
For example, USP 7429625 to Harrington (entire BACKGROUND section at columns 1 – 3) describes destabilizing an invert emulsion by the joint action of three factors:  Adding a large volume of water, addition of “breaker surfactants,” and adding shear forces to invert or reverse the invert emulsion to an oil-in-water emulsion (col 1line 63).  The resulting mixture has an oil phase that is 20% to 40% of its original 7.  The skilled artisan would have recognized that Clark’s approach employed two of these three factors:  Use of “breaker surfactants” and shear forces applied during the mixing step.
For example, USP 20140051620 to Soane describes additives to facilitate the rapid inversion of an invert emulsions comprising salts.  The inversion process involves combining the invert emulsion with a large volume of an aqueous liquid and addition of breaker surfactants [0006].
It would have been obvious to have broken Clark’s recovered invert emulsion, such as Clark’s “73/27” recovered invert emulsion, not only by adding demulsifiers and surfactants as taught by Clark, but by also adding a large volume of water to the recovered emulsion before carrying out Clark’s mixing step, insofar as Clark is directed to breaking a recovered invert emulsion and these secondary references (Frederick, Harrington, or Soane) teach breaking invert emulsions by adding large quantities of water for the same purpose of breaking invert emulsions.
	The prior art appreciates further that emulsion breaking, aka, destabilization, can also be accomplished not only by addition of demulsifiers and surfactants or by the addition of large volumes of water, as noted by the references cited above, but also by the addition of activated carbon.
For example, Schabron teaches that asphaltenes in petroleum oils contributes to emulsion stabilization (col 2 line 48).   This recognition extends to brine-in-oil emulsions in particular, as shown bv Hirasaki (p 555 right column).8   Schabron teaches that 
It would have been obvious to have broken the Clark’s recovered invert emulsion, such as Clark’s “73/27” recovered invert emulsion, not only by adding demulsifiers and surfactants as taught by Clark, but by also by forming a mixture of activated carbon sorbent, the recovered invert emulsion, Clark’s demulsifier and surfactant, and the large volume of water suggested by Frederick, Harrington, or Soane ‘620 because Schabron teaches that addition of activated carbon sorbent to such emulsions facilitates demulsification thereof.  Schabron teaches that activated carbon is a known adsorbent for asphaltenes.
Per claim 1 part (a) and claim 56-57, it would have been obvious to have optimized the amount of activated carbon added per unit volume of oil sought to be 
Alternatively, it would have been obvious to have broken Clark’s recovered invert emulsion by adding a large volume of dilution water as suggested by Frederick, Harrington, or Soane ‘620 before, after, or during the addition of Clark’s demulsifier and surfactant additives, as discussed above, and to have circulated the resulting mixture of chemically treated and water-diluted invert emulsion through a packed bed column 340 of activated carbon subjected to microwave energy, as suggested by Cha (col 3 lines 4 – 9), to facilitate breaking the recovered invert emulsion, or to have adsorbed residual organic species by the packed activated carbon adsorbent bed 370 (col 9 line 48-54).
Clark’s intermediate goal was to break the invert emulsion in order to separate the solid matter from the oil phase and from the aqueous phase prior to reformulation of the recovered invert emulsion by mixing in the desired proportion (“baseline formulation“ of 93/7) the separated oil and separated aqueous phases.  It would have been obvious to have employed not just one, but any number of known techniques in combination, either simultaneously or sequentially, to improve the likelihood or effectiveness of the overall effort to break the emulsion provided that none of the methods selected in combination were known to significantly reduce the effectiveness of the other techniques.  There is no evidence of record suggesting use of any one of demulsifiers/surfactants (Clark), high shear rate (Clark), addition of large volumes of water (Frederick, Harrington, or Soane), or addition of activated carbon (Schabron or Cha) significantly diminished the effectiveness of any other of these four emulsion-and shear rate in combination to break the recovered invert emulsion.
Per claim 1 part (b)’s recitation of, “at least a continuous aqueous phase,” the separated aqueous phase resulting from Clark’s demulsification step as modified by the secondary references is itself a continuous aqueous phase whether devoid of any oil whatsoever, or containing up to about 5 wt% oil (“in the absence of any oil” per PGPub ‘565 [0072]).
 
Per claim 2, absent unexpected results, and given the limited permutations of the order of combining four elements, i.e., a) Clark’s recovered invert emulsion, b) Clark’s demulsifier and optional surfactant, c) the large volume of water suggested by Frederick, Harrington, or Soane ‘620, and d) Schabron’s activated carbon adsorbent, it would have been obvious to have carried out routine experimentation to ascertain whether the order of addition was a result-effective parameter.  The possible “at once envisaged”9 orderings number only about 24, e.g., 
a b c d	b a c d	c b a d	d b c a
a b d c	b a d c	c b d a	d b a c
a c b d	b c a d	c a b d	d c b a
a c d b 	b c d a	c a d b	d c a b
a d b c	b d a c	c d d a	d a b c
a d c b 	b d c a	c d a b	d a c b.
One of skill without undue experimentation would have found the better performing orderings of material combination.  A similar rationale applies to claims 5 – 9, 22.

Per claim 21 and claim 49, Clark’s demulsified diluted mixture separates into an oil phase and an aqueous phase.
Per claims 23-24, it would have been obvious to have carried out the mixing for a sufficient period of time effective to both adequately mix and break the emulsion.
	Per claim 28, as in any mixing operation, Clark’s mixing step disperses the aqueous liquid in the invert emulsion.
	Per claim 29, as noted above, the addition of the large volume of water suggested by Frederick, Harrington, or Soane ‘620 effects the breaking of the invert emulsion and the inversion of the invert emulsion thereby forming a continuous / external aqueous phase.
	Per claims 34-35, see Schabron (at col 2210) for the suggestion to employ powdered activated carbon or granular activated carbon.


Claims 25 and 39 are rejected under 35 U.S.C. § 103 over Clark (interpreted in light of, but not modified by, Kang), any one of Frederick, Harrington, and Soane ‘620, Schabron (interpreted, but not modified by Hirasaki and Gallup), as applied to claim 1 above, further in view of USP 8653148 to Cha.
As noted in the immediately preceding rejection of claim 1 under §103, it would have been obvious to have broken Clark’s recovered invert emulsion by adding a large volume of dilution water as suggested by Frederick, Harrington, or Soane ‘620 before, after, or during the addition of Clark’s demulsifier and surfactant additives, as discussed above, and to have circulated the resulting mixture of chemically treated and water-diluted invert emulsion through a packed bed column filter 340 of activated carbon subjected to microwave energy, as suggested by Cha (col 3 lines 4 – 9), to facilitate breaking the recovered invert emulsion, or to have adsorbed residual organic species by the packed activated carbon adsorbent bed filter 370 (col 9 line 48-54).

Claims 3 – 4 are rejected under 35 U.S.C. §103 over Clark, Kang, any one of Frederick, Harrington, and Soane ‘620, Schabron, Hirasaki and Gallup, alone or further in view of Cha, as applied to claim 2 above, further in view of USP 7972512 to Connor.  Connor is directed to adsorption of emulsified hydrocarbons in oily wastewaters (col 3 lines 19-40).  Connor teaches that granular activated carbon may settle without adequate mixing (col 11 lines 35 – 40).  Accordingly, in the course of combining 
Per claim 3, in the course of combining an insoluble solid, e.g., activated carbon, with water, it would have been obvious to have been mixing the slurry as the water and activated carbon were being combined to facilitate wetting of the activated carbon and/or to mitigate the risk of the activated carbon settling during the combination.
Per claim 4, it is conventional practice to mix materials incrementally rather than all at once lest mixing agitators or motors get overwhelmed under an instantaneous load.

Claims 10-14,27,31,32 are rejected under §103 as unpatentable over 103 over Clark (interpreted in light of, but not modified by, Kang), any one of Frederick, Harrington, and Soane ‘620, Schabron (interpreted, but not modified by Hirasaki and Gallup), and USP 8653148 to Cha, as applied to claim 1 above, further in view of USP 20170247959 to Dirksen or USP 2015002771 to Panamarathupalayam.

    PNG
    media_image3.png
    244
    866
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    203
    861
    media_image4.png
    Greyscale

for the reasons given at page 29 of the Office action mailed 2/9/2021.


    PNG
    media_image5.png
    196
    888
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    603
    892
    media_image6.png
    Greyscale

/

/
/
/
/
/

    PNG
    media_image7.png
    401
    880
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    659
    876
    media_image8.png
    Greyscale

/
/

    PNG
    media_image9.png
    345
    875
    media_image9.png
    Greyscale

/

/
/
/
/
/
/
/
/
/
/
/
/
/
/

    PNG
    media_image10.png
    1061
    899
    media_image10.png
    Greyscale


Response to Arguments
	Claim 40 is allowable for reasons given at page 2 above. 
inter alia addition of an aqueous liquid, Clark seeks to break the invert emulsion and Frederick, Harrington, and/or Soane suggest addition of a large volume of water to break an invert emulsion.  
	Applicant argues adding water to Clark’s invert emulsion would increase the proportion of water in the drilling mud.  This argument is unpersuasive because Clark breaks the emulsion, separates the oil and water phases, and reformulates the rehabilitated emulsion (after solids have been removed) per the preferred baseline formulation of 93/7 OWR.  The motivation to add water is in furtherance of Clark’s intermediate goal of breaking the emulsion.
	While Clark may effect breaking the emulsion with demulsifiers/surfactants, the art suggest additional or alternative means, e.g., water, adsorbents (Schabron) could be used in combination:  Clark uses a combination of demulsifiers and shear rate.  The motivation to use alternative known techniques includes employment of cheaper materials, e.g., water vs expensive demulsifiers. 
	Various rejections have been withdrawn in light of Applicant’s arguments.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 9 and 21 are rejected.  Applicant was given adequate notice of the basic thrust of the examiner’s position with respect to these claims given the discussion at p22 of the 2/9/21 Office action.  Accordingly, this rejection of claims 9 and 21 is not new.  The examiner regrets any confusion failure to list claims 9 and 21 in the leading statement of the rejection beginning at page 20 of the 2/9/21 action may have caused.
        2 Per Applicant’s request for clarification regarding the examiner’s alleged failure to explain application of the art in the rejection of claim 16, please see Office action, 2/9/2021 at page 22 line 5 and page 25 line 5 discussing Frederick, Harrington, or Soane’s suggestion to add water to an invert emulsion to break it. 
        3 Per claim 19, “activated carbon” described by Schabron or Gallup is known to be a solid and available as powder or granule form both of which are known to be particulates.
        4 Please see note 1.
        5 Per claim 37, Clark discusses hydrocarbon extraction from subterranean formations accessed by a wellbore.
        6 Per claim 38, ibid.
        7 100% / 20% = 5.  100% / 40% = 2.5
        8 Hirasaki at p 555 right column:
        
    PNG
    media_image1.png
    123
    454
    media_image1.png
    Greyscale

        9 Employing a similar rationale as that found persuasive in In re Petering, 301 F.2d 676, 681(CCPA 1962).
        10 Schabron at column 22:
        
    PNG
    media_image2.png
    171
    431
    media_image2.png
    Greyscale